DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 was 
considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation the poly(phenylene ether) has an intrinsic viscosity of greater than 1 deciliter per gram, and the claim also recites preferably 1.2 to 1.5 deciliter per gram which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ingelbrecht (US 2004/0211657 A1) in view of Warner (US 4,933,509) and Hay (US 3,306,875).
Ingelbrecht disclose a process for purifying crude 2,6-dimethylphenol (2,6-xylenol) of odorous impurities by distillation (see entire disclosure, in particular 0008-0018; Examples 1-2; Table 4 and claims 1, 4, 6, 9, 17-19).  To maximize the separation of 2,6-dimethylphenol from the impurities it is preferred to distill the mixture with a reflux ratio of about 2.5 to about 15, more preferably about 3 to about 10 (see paragraph 0012).  The odorous impurities may be present in amount of about 100 to about 10,000 ppm (see paragraph 0010).  The odorous impurities may be removed while obtaining a yield of 2,6-dimethylphenol of preferably at least about 99.8% (see paragraph 0015).   The purified 2,6-dimethylphenol is useful for preparing a low odor poly (arylene ether) (see paragraphs 0022-0023 and 0038 and Example 3).   In one embodiment a dihydric 
Ingelbrecht differ from the instant claims in that Ingelbrecht do disclose preparing the 2,6-dimethylphenol by reacting phenol and methanol (a C1 alcohol) in the presence of a catalyst.  However, Ingelbrecht disclose that there is no particular limitation on the source of the mixture comprising 2,6-dimethylphenol and that it may be prepared for example by the method taught by Warner (US 4,933,509) (see paragraph 0009).
Warner disclose a method of preparing 2,6-dimethylphenol (2,6-xylenol) comprising reacting phenol and methanol (a C1 alcohol) in the presence of a catalyst (see entire disclosure, in particular the summary of invention).  It is disclosed that the 2,6-dimethylphenol is produced without an excess of 2,4,6-trimethyl phenol, an odor causing waste (see  column 1, lines 5-60).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a 2,6-dimethylphenol obtained in the process of Warner as the source of 2,6-dimethylphenol in the purification process of  Ingelbrecht, since Ingelbrecht disclose that there is no particular limitation on the source of the mixture comprising 2,6-dimethylphenol and that it may be prepared for example by the method taught by Warner (US 4,933,509).  The skilled artisan would have had a reasonable expectation of success in purifying the 2,6-dimethylphenol of Warner using the purification process of Ingelbrecht, since the process of Ingelbrecht is suitable for use in removing odorous impurities in amounts from as low as about 100 to about 
Ingelbrecht further differ from the instant claims 8-10 in that Ingelbrecht do expressly disclose preparing the poly (phenylene ether) by reacting the 2,6-dimethylphenol composition with oxygen in the presence of a metal catalyst complex.  However, Ingelbrecht disclose the poly (arylene ether) may be prepared by known methods including the method disclosed by Hay (US 3,306,875) (see paragraph 0022).
Hay discloses a method of preparing a poly (phenylene ether) by reacting the 2,6-dimethylphenol composition with oxygen in the presence of a metal catalyst complex (see entire disclosure, in particular column 2, line 61 to column 9, line 16; column 10, lines 38-64; column 14, lines 45-65; the Examples 1-7; and the claims).  The reaction only requires small catalytic amounts of the order of 0.1 to 10 mole percent based on the moles of phenol to be oxidized (see or instance column 9, lines 1-5).  The reactivity is dependent on the copper-to-phenol ratio and the higher the ratio the more rapid the reaction occurs and when polyphenylene ethers are being made the higher their molecular weight will be (see column 9, lines 12-16).   The molecular weight of the polymer may be controlled with the use of a solvent (see for instance column 10, lines 57-63).  The intrinsic viscosity is determined by the reactive positions on the polymer (see column 14, lines 45-48) and by controlling the amount of oxygen absorbed in the reaction mixture (see column 21, lines 20-22).  Intrinsic viscosities of greater than 1 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the 2,6-dimethylphenol composition of Ingelbrecht to prepare a poly (phenylene ether) in the manner disclosed by Hay, since Ingelbrecht disclose that the poly (arylene ether) disclosed therein may be prepared by known methods including the method disclosed by Hay.  The skilled artisan would have found it obvious to utilize a molar ratio of the catalyst metal to the phenol within the claimed range of 1:100 to 1:200, since Hay discloses that the reaction only requires small catalytic amounts of the order of 0.1 to 10 mole percent based on the moles of phenol to be oxidized (see or instance column 9, lines 1-5).  The skilled artisan would have further been motivated to modify the molar ratio of the catalyst metal to the phenol within the claimed range of 1:100 to 1:200, since Hay discloses that the reactivity is dependent on the copper-to-phenol ratio and the higher the ratio the more rapid the reaction occurs and when polyphenylene ethers are being made the higher their molecular weight will be (see column 9, lines 12-16).   The skilled artisan would have further found it obvious that the polyphenylene ethers  obtained by Ingelbrecht could be obtained with an intrinsic viscosity of greater than 1 deciliter per gram as measured in chloroform at 25°C, since Hay have shown that one can obtain a polyphenylene ether  with an intrinsic viscosity of greater than 1 deciliter per gram as measured in chloroform at 25°C by controlling the amount of oxygen absorbed in the reaction mixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699